Title: To James Madison from Caesar A. Rodney, [4 April] 1809
From: Rodney, Caesar A.
To: Madison, James


My Dear Sir,
[4 April 1809]
You will observe by the enclosed letter, that Mr. Dallas wishes to know, what he is to do with the indictment against Bartholemew White, one of Burr’s men. The fact is, that Genl. Wilkinson had left Washington for New-Orleans sometime before I recd. the letter enclosing a commission to take his deposition. I agree pretty much with Mr. Dallas in opinion that White is too small game for us to pursue, but I shall wait for your instructions on the subject.
Be so good as to present my affectionate respects to Mrs. Madison, & to Mrs. & Mr. Cutts, & believe Dr. Sir Yours Very Sincerely
C. A. Rodney
